In two proceedings pursuant to SCPA 2110, the appeals are from (1) a decree of the *262Surrogate’s Court, Westchester County (Emanuelli, S.), dated February 15, 1991, which awarded $40,000 in legal fees, plus disbursements, to the Estate of Raphael L. Elias, and (2) a resettled decree of the same court, dated March 12,1991, which awarded $20,000 in legal fees, plus disbursements, to Shapiro & Schwartz.
Ordered that the decree and resettled decree are affirmed, with one bill of costs payable by the estate.
We find that the Surrogate’s Court did not err in finding that the first attorney to handle the estate, the late Raphael L. Elias, did not agree to provide services without compensation. In addition, the record supports the court’s determination that the firm of Shapiro & Schwartz, the successor firm, was retained by the estate, was not discharged by the letter from the executrix dated March 22, 1988, and was entitled to compensation for the services provided. Accordingly, the Surrogate’s Court did not err in awarding compensation to the Estate of Raphael L. Elias, and to the firm of Shapiro & Schwartz pursuant to SCPA 2110.
We decline to award sanctions in connection with the instant appeal. Thompson, J. P., Bracken, Balletta and Santucci, JJ., concur.